UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 1-13026 BLYTH, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-2984916 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One East Weaver Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203) 661-1926 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.02 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Return to Top Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $259.7 million based on the closing price of the registrant’s Common Stock on the New York Stock Exchange on July 31, 2009 and based on the assumption, for purposes of this computation only, that all of the registrant’s directors and executive officers are affiliates. As of March 31, 2010, there were 8,795,148 outstanding shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the 2010 Proxy Statement for the Annual Meeting of Shareholders to be held on June 10, 2010 (Incorporated into Part III). Return to Top TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Reserved 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 40 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 86 Item 9A. Controls and Procedures 86 Item 9B. Other Information 89 PART III Item 10. Directors, Executive Officers and Corporate Governance 90 Item 11. Executive Compensation 90 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 90 Item 13. Certain Relationships and Related Transactions, and Director Independence 90 Item 14. Principal Accountant Fees and Services 90 PART IV Item 15. Exhibits, Financial Statement Schedules 91 3 Return to Top PART I Item 1.Business (a)General Development of Business Blyth, Inc. (together with its subsidiaries, the “Company,” which may be referred to as “we,” “us” or “our”) is a multi-channel company competing primarily in the home fragrance and decorative accessories industry.We design, market and distribute an extensive array of decorative and functional household products including candles, accessories, seasonal decorations, household convenience items and personalized gifts. We also market chafing fuel and other products for the foodservice trade, coffee and tea,nutritional supplements and weight management products. Our distribution channels include direct sales, catalog, Internet and wholesale.Sales and operations take place primarily in the United States, Canada and Europe, with additional activity in Mexico, Australia and the Far East. Additional Information Additional information is available on our website, www.blyth.com.Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments thereto filed or furnished pursuant to the Securities Exchange Act of 1934 are available on our website free of charge as soon as reasonably practicable following submission to the SEC.Also available on our website are our corporate governance guidelines, code of conduct, and the charters for the audit committee, compensation committee, and nominating and corporate governance committee, each of which is available in print to any shareholder who makes a request to Blyth, Inc., One East Weaver Street, Greenwich, CT 06831, Attention: Secretary. The information posted to www.blyth.com, however, is not incorporated herein by reference and is not a part of this report. (b)Financial Information about Segments We report our financial results in three business segments: the Direct Selling segment, the Catalog & Internet segment and the Wholesale segment.These segments accounted for approximately 66%, 18% and 16% of consolidated net sales, respectively, for fiscal 2010. Financial information relating to these business segments for fiscal 2008, 2009 and 2010 appears in Note 18 to the Consolidated Financial Statements and is incorporated herein by reference. (c)Narrative Description of Business Direct Selling Segment In fiscal 2010, the Direct Selling segment represented approximately 66% of total sales.Our principal Direct Selling business is PartyLite, which sells premium candles and home fragrance products and related decorative accessories.PartyLiteâbrand products are marketed in North America, Europe and Australia through a network of independent sales consultants using the party plan method of direct selling.These products include fragranced and non-fragranced candles, bath products and a broad range of related accessories. In fiscal 2006, we acquired a party plan company called Two Sisters Gourmet, which is focused on selling gourmet food. Effective March 31, 2009, we combined the Two Sisters Gourmet brand into our PartyLite business and continue to offer these products as part of the PartyLite party concept.In October 2008, we acquired our interest in ViSalus, a distributor-based business that sells nutritional supplements, energy drinks and weight management products. ViSalus represented approximately 2% of total sales of the Direct Selling segment during fiscal 2010. 4 Return to Top United States Market Within the United States market, PartyLiteâ brand products are sold directly to consumers through a network of independent sales consultants.These consultants are compensated on the basis of PartyLite product sales at parties organized by them and parties organized by consultants recruited by them.About 22,000 independent sales consultants located in the United States were selling PartyLite products at January 31, 2010.PartyLite products are designed, packaged and priced in accordance with their premium quality, exclusivity and the distribution channel through which they are sold. Independent distributors sell ViSalus brand products using a one-to-one direct sales model. International Market In fiscal 2010, PartyLite products were sold internationally by more than 44,000 independent sales consultants located outside the United States.These consultants were the exclusive distributors of PartyLite brand products internationally. PartyLite’s international markets at the end of fiscal 2010 were Australia, Austria, Canada, Denmark, Finland, France, Germany, Mexico, Norway, Poland, Sweden, Switzerland and the United Kingdom. We support our independent sales consultants with inventory management and control, and satisfy delivery requirements through an Internet-based order entry system, which is available to all independent sales consultants in the United States, Canada and Europe. Business Acquisition During fiscal 2009 we signed a definitive agreement to purchase ViSalus Holdings, LLC (“ViSalus”), a direct seller of vitamins and other related nutritional supplements, through a series of investments.On October 21, 2008, we completed the initial investment and acquired a 43.6% equity interest in ViSalus for $13.0 million in cash.In addition, we may be required to make additional purchases of ViSalus’ equity interest to increase our equity ownership over time to 57.5%, 72.7% and 100.0%.These additional purchases were originally conditioned upon ViSalus meeting certain operating targets in calendar years 2009, 2010 and 2011.However, ViSalus did not meet the operating threshold in 2009 so we were not required to make an additional purchase.We have exercised our one-time, one-year extension and additional purchases will be made if ViSalus meets certain operating targets in calendar years 2010, 2011 and 2012.We have the option to acquire the remaining interest in ViSalus even if they do not meet the predefined operating targets. Catalog & Internet Segment In fiscal 2010, this segment represented approximately 18% of total sales.We design, market and distribute a wide range of household convenience items, personalized gifts and photo storage products, as well as coffee and tea, within this segment.These products are sold through the Catalog and Internet distribution channel under brand names that include As We Changeâ, Boca Javaâ, Easy Comfortsâ, Exposuresâ, Home Marketplaceâ, Miles Kimballâ and Walter Drakeâ. Wholesale Segment In fiscal 2010, this segment represented approximately 16% of total sales. Products within this segment include candles and related accessories, seasonal decorations and home décor products such as lamps, picture frames and decorative metal accessories. In addition, chafing fuel and tabletop lighting products and accessories for the “away from home” or foodservice trade are sold 5 Return to Top in this segment.Our wholesale products are designed, packaged and priced to satisfy the varying demands of retailers and consumers within each distribution channel. Products sold in the Wholesale segment in the United States are marketed through the premium consumer wholesale channels and sold to independent gift shops, specialty chains, department stores, food and drug outlets, mass retailers, hotels, restaurants and independent foodservice distributors through independent sales representatives, our key account managers and our sales managers. Our sales force supports our customers with product catalogs and samples, merchandising programs and selective fixtures.Our sales force also receives training on the marketing and proper use of our products. Product Brand Names The key brand names under which our Direct Selling segment products are sold are: PartyLiteâ Well Being by PartyLiteâ Two Sisters Gourmetâby PartyLiteâ ViSalus Sciencesâ The key brand names under which our Catalog & Internet segment products are sold are: As We Changeâ Boca Javaâ Easy Comfortsâ Exposuresâ Home Marketplaceâ Miles Kimballâ Walter Drakeâ The key brand names under which our Wholesale segment products are sold are: Ambriaâ CBKâ Colonial Candleâ Colonial Candle of Cape Codâ Colonial at HOMEâ HandyFuelâ Seasons of Cannon Fallsâ Sternoâ New Product Development Concepts for new products and product line extensions are directed to the marketing departments of our business units from within all areas of the Company, as well as from our independent sales representatives and worldwide product manufacturing partners.The new product development process may include technical research, consumer market research, fragrance studies, comparative analyses, the formulation of engineering specifications, feasibility studies, safety assessments, testing and evaluation. Manufacturing, Sourcing and Distribution In all of our business segments, management continuously works to increase value and lower costs through increased efficiency in worldwide production, sourcing and distribution practices, the application of new technologies and process control systems, and consolidation and rationalization of equipment and facilities.Net capital expenditures over the past five years have totaled $58.0 million and are targeted to technological advancements and normal maintenance and replacement projects at our manufacturing and distribution facilities.We have also closed several facilities and written down the values of certain machinery and equipment in recent years in response to changing market conditions. 6 Return to Top We manufacture most of our candles using highly automated processes and technologies, as well as certain hand crafting and finishing, and source nearly all of our other products, primarily from independent manufacturers in the Pacific Rim, Europe and Mexico.Many of our products are manufactured by others based on our design specifications, making our global supply chain approach critically important to new product development, quality control and cost management.We have also built a network of stand-alone highly automated distribution facilities in our core markets. Customers Customers in the Direct Selling segment are individual consumers served by independent sales consultants.Sales within the Catalog & Internet segment are also made directly to consumers.Wholesale segment customers primarily include independent gift and department stores, specialty chains, foodservice distributors, hotels and restaurants.No single customer accounts for 10% or more of sales. Competition All of our business segments are highly competitive, both in terms of pricing and new product introductions.The worldwide market for home expressions products is highly fragmented with numerous suppliers serving one or more of the distribution channels served by us.In addition, we compete for direct selling consultants with other direct selling companies.Because there are relatively low barriers to entry in all of our business segments, we may face increased competition from other companies, some of which may have substantially greater financial or other resources than those available to us. Competition includes companies selling candles manufactured at lower costs outside of the United States.Moreover, certain competitors focus on a single geographic or product market and attempt to gain or maintain market share solely on the basis of price. Employees As of January 31, 2010, we had approximately 2,300 full-time employees, of whom approximately 30% were based outside of the United States.Approximately 60% of our employees are non-salaried.We do not have any unionized employees. We believe that relations with our employees are good.Since our formation in 1977, we have never experienced a work stoppage. Raw Materials All of the raw materials used for our candles, home fragrance products and chafing fuel, principally petroleum-based wax, fragrance, glass containers and corrugate, have historically been available in adequate supply from multiple sources.In fiscal 2010, costs were lower compared to the prior year for certain raw materials, such as paraffin and other wax products, dyethelene glycol (“DEG”), as well as paper, while staying stable for ethanol and increasing for steel. In general commodity prices have helped us maintain the profitability of the products in all three segments. Seasonality Our business is seasonal, with our net sales strongest in the third and fourth fiscal quarters due to increased shipments to meet year-end holiday season demand for our products. For additional information, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Seasonality.” 7 Return to Top Trademarks and Patents We own and have pending several trademark and patent registrations and applications in the United States Patent and Trademark Office related to our products.We also register certain trademarks and patents in other countries.While we regard these trademarks and patents as valuable assets to our business, we are not dependent on any single trademark or patent or group thereof. Environmental Law Compliance Most of the manufacturing, distribution and research operations are affected by federal, state, local and international environmental laws relating to the discharge of materials or otherwise to the protection of the environment.We have made and intend to continue to make expenditures necessary to comply with applicable environmental laws, and do not believe that such expenditures will have a material effect on our capital expenditures, earnings or competitive position. (d)Financial Information about Geographic Areas For information on net sales from external customers attributed to the United States and international geographies and on long-lived assets located in and outside the United States, see Note 18 to the Consolidated Financial Statements. 8 Return to Top Item 1A.Risk Factors We may be unable to increase sales or identify suitable acquisition candidates. Our ability to increase sales depends on numerous factors, including market acceptance of existing products, the successful introduction of new products, growth of consumer discretionary spending, our ability to recruit new independent sales consultants, sourcing of raw materials and demand-driven increases in production and distribution capacity.Business in all of our segments is driven by consumer preferences.Accordingly, there can be no assurances that our current or future products will maintain or achieve market acceptance.Our sales and earnings results can be negatively impacted by the worldwide economic environment, particularly the United States, Canadian and European economies.There can be no assurances that our financial results will not be materially adversely affected by these factors in the future. Our historical growth has been due in part to acquisitions, and we continue to consider additional strategic acquisitions.There can be no assurances that we will continue to identify suitable acquisition candidates, consummate acquisitions on terms favorable to us, finance acquisitions, successfully integrate acquired operations or that companies we acquire will perform as anticipated. We may be unable to respond to changes in consumer preferences. Our ability to manage our inventories properly is an important factor in our operations. The nature of our products and the rapid changes in customer preferences leave us vulnerable to an increased risk of inventory obsolescence. Excess inventories can result in lower gross margins due to the excessive discounts and markdowns that might be necessary to reduce inventory levels. Our ability to meet future product demand in all of our business segments will depend upon our success in sourcing adequate supplies of our products; bringing new production and distribution capacity on line in a timely manner; improving our ability to forecast product demand and fulfill customer orders promptly; improving customer service-oriented management information systems; and training, motivating and managing new employees.The failure of any of the above could result in a material adverse effect on our financial results. A downturn in the economy may affect consumer purchases of discretionary items such as our products which could have a material adverse effect on our business, financial condition and results of operations. Our results of operations may be materially affected by conditions in the global capital markets and the economy generally, both in the United States and elsewhere around the world. Recently, concerns over inflation, energy costs, geopolitical issues, the availability and cost of credit, the U.S. mortgage market and a declining real estate market in the United States have contributed to increased volatility and diminished expectations for the economy. A continued or protracted downturn in the economy could adversely impact consumer purchases of discretionary items including demand for our products. Factors that could affect consumers’ willingness to make such discretionary purchases include general business conditions, levels of employment, energy costs, interest rates and tax rates, the availability of consumer credit and consumer confidence. A reduction in consumer spending could significantly reduce our sales and leave us with unsold inventory. The occurrence of these events could have a material adverse effect on our business, financial condition and results of operations. 9 Return to Top The recent turmoil in the financial markets could increase our cost of borrowing and impede access to or increase the cost of financing our operations and investments and could result in additional impairments to our businesses. United States and global credit and equity markets have recently undergone significant disruption, making it difficult for many businesses to obtain financing on acceptable terms. In addition, in recent years equity markets have experienced rapid and wide fluctuations in value. If these conditions continue or worsen, our cost of borrowing, if needed,may increase and it may be more difficult to obtain financing for our businesses. In addition, our borrowing costs can be affected by short and long-term debt ratings assigned by independent rating agencies. A decrease in these ratings would likely increase our cost of borrowing and/or make it more difficult for us to obtain financing. In the event current market conditions continue we will more than likely be subject to higher interest costs than we are currently incurring and may require our providing security to guarantee such borrowings.Alternatively, we may not be able to obtain unfunded borrowings in that amount, which may require us to seek other forms of financing, such as term debt, at higher interest rates and with additional expenses. In addition, we may be subject to future impairments of our assets, including accounts receivable, investments, inventories, property, plant and equipment, goodwill and other intangibles, if the valuation of these assets or businesses declines. We face diverse risks in our international business, which could adversely affect our operating results. We are dependent on international sales for a substantial amount of our total revenue. For fiscal 2008, 2009 and 2010, revenue from outside the United States was 33%, 41% and 45% of our total revenue, respectively. We expect international sales to continue to represent a substantial portion of our revenue for the foreseeable future. Due to our reliance on sales to customers outside the United States, we are subject to the risks of conducting business internationally, including: • United States and foreign government trade restrictions, including those which may impose restrictions on imports to or from the United States; • foreign government taxes and regulations, including foreign taxes that we may not be able to offset against taxes imposed upon us in the United States, and foreign tax and other laws limiting our ability to repatriate funds to the United States; • the laws and policies of the United States, Canada and certain European countries affecting the importation of goods (including duties, quotas and taxes); • foreign labor laws, regulations and restrictions; • difficulty in staffing and managing foreign operations and difficulty in maintaining quality control; • adverse fluctuations in foreign currency exchange rates and interest rates, including risks related to any interest rate swap or other hedging activities we undertake; • political instability, natural disasters, health crises, war or events of terrorism; • transportation costs and delays; and • the strength of international economies. 10 Return to Top We are dependent upon sales by independent consultants. A significant portion of our products are marketed and sold through the direct selling method of distribution, where products are primarily marketed and sold by independent consultants to consumers without the use of retail establishments. This distribution system depends upon the successful recruitment, retention and motivation of a large number of independent consultants to offset frequent turnover. The recruitment and retention of independent consultants depends on the competitive environment among direct selling companies and on the general labor market, unemployment levels, economic conditions, and demographic and cultural changes in the workforce. The motivation of our consultants depends, in large part, upon the effectiveness of our compensation and promotional programs, its competitiveness compared with other direct selling companies, the successful introduction of new products, and the ability to advance through the consultant ranks. Our sales are directly tied to the levels of activity of our consultants, which is a part-time working activity for many of them. Activity levels may be affected by the degree to which a market is penetrated by the presence of our consultants, the amount of average sales per party, the amount of sales per consultant, the mix of high-margin and low-margin products in our product line and the activities and actions of our competitors. Earnings of PartyLite’s independent sales consultants are subject to taxation, and in some instances, legislation or governmental agencies impose obligations on us to collect or pay taxes, such as value added taxes, and to maintain appropriate records.In addition, we may be subject to the risk in some jurisdictions of new liabilities being imposed for social security and similar taxes with respect to PartyLite’s independent sales consultants.In the event that local laws and regulations or the interpretation of local laws and regulations change to require us to treat PartyLite’s independent sales consultants as employees, or that PartyLite’s independent sales consultants are deemed by local regulatory authorities in one or more of the jurisdictions in which we operate to be our employees rather than independent contractors or agents under existing laws and interpretations, we may be held responsible for social charges and related taxes in those jurisdictions, plus related assessments and penalties, which could harm our financial condition and operating results. Our profitability may be affected by shortages or increases in the cost of raw materials. Certain raw materials could be in short supply due to price changes, capacity, availability, a change in production requirements, weather or other factors, including supply disruptions due to production or transportation delays.While the price of crude oil is only one of several factors impacting the price of petroleum wax, it is possible that recent fluctuations in oil prices may have a material adverse effect on the cost of petroleum-based products used in the manufacture or transportation of our products, particularly in the Direct Selling and Wholesale segments.In recent years, substantial cost increases for certain raw materials, such as paraffin, diethylene glycol (DEG), ethanol and paper, negatively impacted profitability of certain products in all three segments.In addition, a number of governmental authorities in the U.S. and abroad have introduced or are contemplating enacting legal requirements, including emissions limitations, cap and trade systems and other measures to reduce production of greenhouse gases, in response to the potential impacts of climate change.These measures may have an indirect effect on us by affecting the prices of products made from fossil fuels, including paraffin and DEG, as well as ethanol, which is used as an additive to gasoline.Given the wide range of potential future climate change regulations and their effects on these raw materials, the potential indirect impact to our operations is uncertain. 11 Return to Top In addition, the potential impact of climate change on the weather is highly uncertain.The impact of climate change may vary by geographic location and other circumstances, including weather patterns and any impact to natural resources such as water.Severe weather in the locations where fossil fuel based raw materials are produced, such as increased hurricane activity or virulence in the Gulf of Mexico, could disrupt the production, availability or pricing of these raw materials. We expect not to be disproportionately affected by these measures compared with other companies engaged in the same businesses. We are dependent upon our key corporate management personnel. Our success depends in part on the contributions of our key corporate management, including our Chairman and Chief Executive Officer, Robert B. Goergen, as well as the members of the Office of the Chairman: Robert H. Barghaus, Vice President and Chief Financial Officer; Robert B. Goergen, Jr., Vice President and President, Multi-Channel Group; and Anne M. Butler, Vice President and President, PartyLite Worldwide.We do not have employment contracts with any of our key corporate management personnel except the Chairman and Chief Executive Officer, nor do we maintain any key person life insurance policies.The loss of any of the key corporate management personnel could have a material adverse effect on our operating results. Our businesses are subject to the risks from increased competition. Our business is highly competitive both in terms of pricing and new product introductions.The worldwide market for decorative and functional products for the home is highly fragmented with numerous suppliers serving one or more of the distribution channels served by us.In addition, we compete for independent sales consultants with other direct selling companies.Because there are relatively low barriers to entry in all of our business segments, we may face increased competition from other companies, some of which may have substantially greater financial or other resources than those available to us.Competition includes companies selling candles manufactured at lower costs outside of the United States.Moreover, certain competitors focus on a single geographic or product market and attempt to gain or maintain market share solely on the basis of price. We depend upon our information technology systems. We are increasingly dependent on information technology systems to operate our websites, process transactions, manage inventory, purchase, sell and ship goods on a timely basis and maintain cost-efficient operations. Previously, we have experienced interruptions resulting from upgrades to certain of our information technology systems which temporarily reduced the effectiveness of our operations. Our information technology systems depend on global communications providers, telephone systems, hardware, software and other aspects of Internet infrastructure that have experienced significant system failures and outages in the past.Our systems are susceptible to outages due to fire, floods, power loss, telecommunications failures, break-ins and similar events.Despite the implementation of network security measures, our systems are vulnerable to computer viruses, break-ins and similar disruptions from unauthorized tampering with our systems.The occurrence of these or other events could disrupt or damage our information technology systems and inhibit internal operations, the ability to provide customer service or the ability of customers or sales personnel to access our information systems. The Internet plays a major role in our interaction with customers and independent consultants and distributors.Risks such as changes in required technology interfaces, website downtime and other technical failures, security breaches, and consumer privacy are key concerns related to the 12 Return to Top Internet. Our failure to successfully respond to these risks and uncertainties could reduce sales, increase costs and damage our relationships. Management uses information systems to support decision making and to monitor business performance. We may fail to generate accurate financial and operational reports essential for making decisions at various levels of management. Failure to adopt systematic procedures to quality Information Technology General Controls could disrupt our business and reduce sales. In addition, if we do not maintain adequate controls such as reconciliations, segregation of duties and verification to prevent errors or incomplete information, our ability to operate our business could be limited. Changes in our effective tax rate may have an adverse effect on our reported earnings. Our effective tax rate and the amount of our provision for income taxes may be adversely affected by a number of factors, including: • the jurisdictions in which profits are determined to be earned and taxed; • adjustments to estimated taxes upon finalization of various tax returns; • changes in available tax credits; • changes in the valuation of our deferred tax assets and liabilities; • changes in accounting standards or tax laws and regulations, or interpretations thereof; • the resolution of issues arising from uncertain positions and tax audits with various taxauthorities; and • penalties and/or interest expense that we may be required to recognize on liabilities associated with uncertain tax positions. ViSalus’ business is affected by extensive laws, governmental regulations and similar constraints, and their failure to comply with those constraints may have a material adverse effect on ViSalus’ financial condition and operating results. ViSalus is affected by extensive laws, governmental regulations, administrative determinations, court decisions and similar constraints. Such laws, regulations and other constraints exist at the federal, state or local levels in the United States, including regulations pertaining to: (1) the formulation, manufacturing, packaging, labeling, distribution, importation, sale and storage of ViSalus’ products; (2) product claims and advertising, including direct claims and advertising by ViSalus, as well as claims and advertising by distributors, for which ViSalus may be held responsible; (3) ViSalus’ network marketing program; and (4) taxation of ViSalus’ independent distributors (which in some instances may impose an obligation on ViSalus to collect the taxes and maintain appropriate records).There can be no assurance that ViSalus or its distributors are in compliance with all of these regulations, and the failure by ViSalus or its distributors’ failure to comply with these regulations or new regulations could lead to the imposition of significant penalties or claims and could negatively impact ViSalus’ business. In addition, the adoption of new regulations or changes in the interpretations of existing regulations may result in significant 13 Return to Top compliance costs or discontinuation of product sales and may negatively impact the marketing of ViSalus’ products, resulting in significant loss of sales revenues. In addition, ViSalus’ network marketing program is subject to a number of federal and state regulations administered by the FTC and various state agencies in the United States. ViSalus is subject to the risk that, in one or more markets, its network marketing program could be found not to be in compliance with applicable law or regulations.Regulations applicable to network marketing organizations generally are directed at preventing fraudulent or deceptive schemes, often referred to as “pyramid” or “chain sales” schemes, by ensuring that product sales ultimately are made to consumers and that advancement within an organization is based on sales of the organization’s products rather than investments in the organization or other non-retail sales-related criteria. The regulatory requirements concerning network marketing programs do not include “bright line” rules and are inherently fact-based, and thus, even in jurisdictions where ViSalus believes that its network marketing program is in full compliance with applicable laws or regulations governing network marketing systems, it is subject to the risk that these laws or regulations or the enforcement or interpretation of these laws and regulations by governmental agencies or courts can change. The failure of ViSalus’ network marketing program to comply with current or newly adopted regulations could negatively impact its business in a particular market or in general. Increased cost of our catalog and promotional mailings can reduce our profitability. Postal rate increases and paper and printing costs affect the cost of our catalog and promotional mailings. Future additional increases in postal rates or in paper or printing costs would reduce our profitability to the extent that we are unable to pass those increases directly to customers or offset those increases by raising selling prices or by reducing the number and size of certain catalog circulations. Climate change may pose physical risks that could harm our results of operations or affect the way we conduct our business. Several of our facilities are located in areas exposed to the risk of hurricanes or tornadoes.The effect of global warming on such storms is highly uncertain.Based on an assessment of the locations of the facilities, the nature and extent of the operations conducted at such facilities, the prior history of such storms in these locations, and the likely future effect of such storms on those operations and on the Company as a whole, we do not currently expect any material adverse effect on the results of operation from such storms in the foreseeable future. Failure to comply with Section 404 of the Sarbanes-Oxley Act of 2002 might have an impact on market confidence in our reported financial information. We must continue to document, test, monitor and enhance our internal control over financial reporting in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. The material weakness in our internal control over financial reporting relating to accounting for income taxes reported during fiscal 2009 has been remediated, and the control was determined to be effective at January 31, 2010. We will continue to perform the documentation and evaluations needed to comply with Section404. If during this process our management identifies one or more material weaknesses in our internal control over financial reporting, we will be unable to assert our internal control as effective. 14 Return to Top Item 1B.Unresolved Staff Comments None. Item 2.Properties The following table sets forth the location and approximate square footage of our major manufacturing and distribution facilities: Location Use Business Segment Approximate Square Feet Owned Leased Arndell Park, Australia Distribution Direct Selling — Batavia, Illinois Manufacturing and Research & Development Direct Selling and Wholesale — Carol Stream, Illinois Distribution Direct Selling — Cumbria, England Manufacturing and related distribution Direct Selling — Deerfield Beach, Florida Roasting, packaging and distribution Catalog & Internet — Elkin, North Carolina Manufacturing and related distribution Wholesale 280,000 — Heidelberg, Germany Distribution Direct Selling — Monterrey, Mexico Distribution Direct Selling — Oshkosh, Wisconsin Distribution Catalog & Internet — Texarkana, Texas Manufacturing and related distribution Wholesale Tilburg, Netherlands Distribution Direct Selling — Union City, Tennessee Warehouse and distribution Wholesale Our executive and administrative offices are generally located in leased space (except for certain offices located in owned space). Item 3.Legal Proceedings We are involved in litigation arising in the ordinary course of business.In our opinion, existing litigation will not have a material adverse effect on our financial position, results of operations or cash flows. Item 4.Reserved 15 Return to Top PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is traded on the New York Stock Exchange under the symbol BTH.Effective as of 6:01 p.m., Eastern Time, on January 30, 2009 we implemented a 1-for-4 reverse stock split of our Common Stock.The following table provides the closing price range for the Common Stock on the New York Stock Exchange. The fiscal 2009 prices have been retroactively adjusted to give effect to the reverse stock split (such adjustment has been calculated by multiplying the historic stock price by four, the reverse stock split multiple; none of the information for fiscal 2009 represents actual closing prices of the Common Stock): High Low Fiscal 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal 2010 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Many of our shares are held in “street name” by brokers and other institutions on behalf of stockholders, and we had more than 3,000 beneficial holders of Common Stock as of March 31, 2010. During fiscal 2010 and 2009, the Board of Directors declared dividends as follows (fiscal 2009 amounts have been adjusted to give effect to the reverse stock split by multiplying the actual amount of the dividend by four, the reverse stock split multiple): $1.00 per share declared in the fourth quarter of fiscal 2010 and payable in the first quarter of fiscal 2011, $0.10 per share payable in the second and fourth quarters of fiscal 2010 and $1.08 per share payable in the second and fourth quarters of fiscal 2009. Our ability to pay cash dividends in the future depends upon, among other things, our ability to operate profitably and to generate significant cash flows from operations in excess of investment and financing requirements that may increase in the future to, for example, fund new acquisitions or retire debt. 16 Return to Top The following table sets forth, for the equity compensation plan categories listed below, information as of January 31, 2010: Equity Compensation Plan Information Plan Category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights1 (b) Weighted-average exercise price of outstanding options, warrants and rights1 (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ 1 The information in this column excludes 132,987 restricted stock units outstanding as of January 31, 2010. The following table sets forth certain information concerning the repurchases of Common Stock made by us during the fourth quarter of fiscal 2010. Issuer Purchases of Equity Securities (1) Period Total Number of Shares Purchased (2) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs November 1, 2009 -November 30, 2009 - - - December 1, 2009 -December 31, 2009 $ January 1, 2010 -January 31, 2010 Total $ (1) On September 10, 1998, our Board of Directors approved a share repurchase program pursuant to which we were originally authorized to repurchase up to 250,000 shares of Common Stock in open market transactions.From June 1999 to June 2006, the Board of Directors increased the authorization under this repurchase program five times (on June 8, 1999 to increase the authorization by 250,000 shares to 500,000 shares; on March 30, 2000 to increase the authorization by 250,000 shares to 750,000 shares; on December 14, 2000 to increase the authorization by 250,000 shares to 1.0 million shares; on April 4, 2002 to increase the authorization by 500,000 shares to 1.5 million shares; and on June 7, 2006 to increase the authorization by 1.5 million shares to 3.0 million shares). On December 13, 2007, the Board of Directors authorized a new repurchase program, for 1.5 million shares, which will become effective after we 17 Return to Top exhaust the authorized amount under the old repurchase program. As of January 31, 2010, we have purchased a total of 2,735,570 shares of Common Stock under the old repurchase program. The repurchase programs do not have expiration dates. We intend to make further purchases under the repurchase programs from time to time. The amounts set forth in this paragraph have been adjusted to give effect to the reverse stock split executed in fiscal 2009. (2) This does not include the 300 shares that we withheld in order to satisfy employee withholding taxes upon the distribution of vested restricted stock units. 18 Return to Top Performance Graph The performance graph set forth below reflects the yearly change in the cumulative total stockholder return (price appreciation and reinvestment of dividends) on our Common Stock compared to the Standard and Poor’s (“S&P”) 500 Index, the S&P MidCap 400 Index and the S&P SmallCap 600 Index for the five fiscal years ended January31, 2010. The graph assumes the investment of $100 in Common Stock and the reinvestment of all dividends paid on such Common Stock into additional shares of Common Stock and such indexes over the five-year period.We believe that we are unique and do not have comparable industry peers. Since our competitors are typically not public companies or are themselves subsidiaries or divisions of public companies engaged in multiple lines of business, we believe that it is not possible to compare our performance against that of our competition. In the absence of a satisfactory peer group, we believe that it is appropriate to compare us to companies comprising the S&P MidCap 400 Index and S&P SmallCap 600 Index, the former being the index we were in until December 2009 and the latter the index we are currently tracked in by S&P. 19 Return to Top Item 6.Selected Financial Data Set forth below are selected summary consolidated financial and operating data for fiscal years 2006 through 2010, which have been derived from our audited financial statements for those years.The information presented below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, including the notes thereto, appearing elsewhere in this Report. The per share amounts and number of shares outstanding have been adjusted to give effect to the 1-for-4 reverse stock split of our common stock that we implemented on January 30, 2009. Year ended January 31, (In thousands, except per share and percent data) Statement of Earnings Data: (1) Net sales $ Gross profit Goodwill and other intangibles impairment Operating profit (2) Interest expense Earnings (loss) from continuing operations before income taxes and noncontrolling interest ) Earnings (loss) from continuing operations attributable to Blyth, Inc. ) Earnings (loss) from discontinued operations attributable to Blyth, Inc. (3) ) - - - Net earnings (loss) attributable to Blyth, Inc. ) ) Basic net earnings (loss) from continuing operations attributable per Blyth, Inc. common share $ ) $ Basic net earnings (loss) from discontinued operations attributable per Blyth, Inc. common share $ $ ) $
